ON REHEARING.
LEE, J.
A rehearing was granted herein October 31st, and the case was reargued November 28th following. The original opinion will be found in Carns v. Idaho-Iowa Lateral & Reservoir Co., ante, p. 330, 202 Pac. 1071. Hurst v. Idaho-Iowa Lateral & Reservoir Co., post, p. 342, 202 Pac. 1068, involves the same questions as to title, and from that case it appears that the appellant here, some time subsequent to having brought this action, conveyed her title to that part of the premises which had been patented to her to the plaintiff in that action, so that the question of the title here in controversy appears to be also before the court in that action. However, in view of appellant’s insistence that this court has erred in its original opinion herein, the questions involved will again be considered.
We adhere to the view expressed in the former opinion that a grant under the act of Congress of March 3, 1891, is a grant in praesenti, and is subject to forfeiture for a failure to complete the work within the time and in the manner required by that act, but that such failure is a breach of condition subsequent and does not operate ipso facto to divest the title of the grantee; and further, that title obtained under said act can only be terminated by some appropriate legislative or judicial act on the part of such grantor, the government in this case, or its successor in interest. In view of the discussion of this question found in the former opinion, and the numerous citations of authority in support thereof in both the Carns and Hurst cases, supra, and since appellant does not challenge the correctness of this view, we do not deem it necessary to consider that question further.
Appellant insists that this court has erred in holding that her complaint is insufficient to sustain a decree terminating respondent’s title, which it claims to have acquired under *337said act of Congress. It will be observed that the principal question to be determined relative to the respective rights which both parties claim to have acquired by grants from the federal government, and a determination of such rights by this court must be in the. light of the decisions of its courts on analogous questions.
The complaint is in form the ordinary action to quiet title under C. S., sec. 6961. Courts have generally held that in the usual and ordinary controversies arising out of questions of title between litigants, “every interest or estate in land of which the law takes cognizance” may be considered and determined in an action of this character. (Fry v. Summers, 4 Ida. 424, 39 Pac. 1118; Johnson v. Hurst, 10 Ida. 309, 77 Pac. 784; Stewart Mining Co. v. Ontario Mining Co., 23 Ida. 724 at 745, 132 Pac. 787; Pettingill v. Blackman, 30 Ida. 241, 164 Pac. 358.) "We have no intention to depart from the general doctrine announced in the foregoing cases.
The complaint alleges appellant’s ownership by virtue of her patent from the government, and that respondent has constructed or partially constructed a dam or reservoir upon said land, and by that means impounded water conveyed from a government ditch into said reservoir, and caused appellant’s land to be overflowed, that its claim of an easement thereon for reservoir purposes and the right to flood appellant’s premises is without right and such action is wrongful, and that by reason of such wrongful action respondent has wholly excluded appellant from the use of her said land, and prays that said easement may be adjudged to be without right or merit and that respondent’s claim to such easement be declared forfeited, and that it be restrained from further flooding her lands and for general equitable relief.
Respondent’s amended and supplemental answer alleges that the government issued its patent to appellant for the premises in question, “Subject to any vested and accrued water rights for mining, agricultural, manufacturing or other *338purposes, and rights to ditches and reservoirs used in connection with such water rights as may be recognized and acknowledged by the local customs, laws and decisions of courts. ’ ’
This provision is found in all patents issued by the government in recent years, to entrymen under the homestead, desert entry or other public land laws, whereby individuals acquire title from the government. Respondent also alleges that its title was acquired to said premises by the act of March 3, 1891, and other laws of the United States relating to reservoir rights of way, and that in compliance with such acts it completed its reservoir about October, 1912, and that its right to the premises was confirmed by the Interior Department, and that the rights granted to appellant under her said patent from the government were acquired under the homestead act subsequent to the grant to respondent under the said act o.f March 3, 1891. Respondent’s claim of title is based on record facts, and these facts are not susceptible of being denied, and we do not understand that appellant denies that respondent did lawfully acquire its title under said act of Congress prior to her patent, but does claim that it should be decreed forfeited, for breach of condition subsequent. . It thus appears from the pleadings and admission that both parties had at the inception of this action, and still have, perfectly good titles to their respective interests in said premises, each severally derived from the common grantor, the government, the title of each being limited by and subject to all the rights of the other claimant, a condition frequently arising with regard to lands granted by the government under different statutes and for different purposes, to different grantees. But appellant contends that notwithstanding this condition of the title, she is entitled under her complaint, wherein her allegations are limited as above stated, to a decree of forfeiture for condition broken against respondent, because of its failure to comply with the terms of the federal grant regarding conditions subsequent. That is, appellant claims that under the provisions of C. S. *339sec. 6961, regarding actions to quiet title, she is entitled to have any matter determined in anywise pertaining or adverse to her title. As already observed the federal decisions all hold that the right acquired under the act of March 3, 1891, is not an easement, but is a valid, subsisting title, a qualified or base fee, granted by the government, which can only be terminated by an act of Congress or appropriate judicial proceedings, so long as the servient fee remains in the government. In United States v. Washington Improvement & Development Co., 189 Fed. 674, it is held that a court of equity has no inherent power to decree a forfeiture of a similar grant made by Congress, and that the United States cannot maintain a suit to recover land so granted for breach of condition subsequent, in the absence of a declaration of forfeiture by Congress, or of express authority from Congress for the institution of suit. We think, however, that the rule announced in United States v. Whitney, 176 Fed. 593, which has since been approved and followed by other federal courts, announces the correct rule, which is that a forfeiture of a grant of this kind may be declared by act of Congress or appropriate judicial proceedings, and that as stated in Hurst v. Idaho-Iowa Lateral & Reservoir Co., supra, upon the authority of Baldridge v. Leon Lake Ditch & Reservoir Co., 20 Colo. App. 518, 80 Pac. 477, we conclude that state courts have jurisdiction to entertain actions of this character.
However, we think in a controversy of this kind between two parties, each holding title to the same premises derived from the government, that the holder of the servient fee should not be permitted to have the base fee extinguished, under the ordinary allegations of a complaint to quiet title, but that a complainant should be required to advise a defendant that his title is challenged for conditions broken, and affirmatively allege the facts and circumstances upon which complainant predicates such contention. A complaint which merely alleges that the plaintiff is the owner of the fee, which as in this ease is quite true, and may be admitted by the defendant without in any way impairing its own title, *340and where the defendant answers by setting up facts which conclusively show that it also has a qualified title to the same premises, and which averments are not susceptible of denial by plaintiff, because of being record facts, and are not in fact denied, does not tender an issue of forfeiture upon which the question of the extinguishment of the base or qualified fee can properly be determined.
Appellant places great stress upon her prayer for forfeiture, but it is a well-settled rule of pleading that issues tendered by a complaint cannot be extended beyond their natural import by reason of anything contained in the prayer. As a rule, any relief may be granted in an equitable action consistent with the averments of the complaint, under a prayer for general relief. This being so, appellant’s prayer for a forfeiture adds nothing to the complaint.
In United States v. Northern Pacific Ry. Co., 177 U. S. 435, 20 Sup. Ct. 706, 44 L. ed. 836, it is said: “Courts have no jurisdiction to consider or determine the question of the forfeiture of a railroad grant until it is raised by direct allegations in a suit instituted by lawful authority for the express purpose of raising it.” (Citing 37 C. C. A. 290, 95 Fed. 879.)
This opinion further says: “It is claimed that under sec. 8 of the act of July 2, 1864, noneompletion of the railroad within the time limited of itself operates as a forfeiture; the grant immediately reverts to the government; and courts must so hold on the simple statement of the fact of noncompliance within the limit. "We do not understand this to be a correct statement of the law.”
The court below found that the water impounded by respondent in said reservoir had not been let out upon lands for the purpose of irrigation, or put to any beneficial use, since 1904, but that the reservoir had been filled each year at the beginning of the irrigation season under a contract with the United States Reclamation Service, whereby such service agreed to fill the reservoir every year and supply additional water to cover seepages and losses, and *341that respondent’s map of amended definite location, showing an area of 201.87 acres within the reservoir site, which appears to include all but about seven acres of the land patented to appellant, was approved by the Secretary of the Interior on March 3, 1914. The trial court after so finding concluded as a matter of law, upon the authority of Oregon Short Line R. R. Co. v. Stalker, 14 Ida. 371, 94 Pac. 59, that it was without jurisdiction to declare a forfeiture of respondent’s right to this reservoir site, and dissolved the injunction and entered judgment for respondent dismissing the action, and finally excluded all testimony tending to show a forfeiture or abandonment. No error was assigned on the ruling excluding all the testimony offered in support of forfeiture or abandonment, appellant appearing to have relied upon the findings as being sufficient to support her claim of forfeiture. But even if these findings are sufficient to support a decree of forfeiture or abandonment it is doubtful whether there was left sufficient testimony to support such findings, in view of the court’s ruling out the testimony offered in their support. We think the court below erred in holding that it was without jurisdiction to declare a forfeiture of respondent’s right to this reservoir site, provided this issue under the pleadings had been properly before it. If a decree of forfeiture for condition broken can be had on behalf of appellant when that issue is sufficiently tendered by her pleadings, it will follow, as of course, that she will be entitled to have title to said premises quieted in her, and that in effect all questions will be concluded by a decree extinguishing respondent’s title to the reservoir site as against appellant’s servient fee. For the reasons here stated, the cause should be remanded to the lower court, with instructions to allow appellant, if she so desires, or her successor in interest, if she has alienated her title, to amend the complaint so that it will tender an issue with regard to the forfeiture or abandonment of this reservoir *342site and it is so ordered. Neither party to recover costs on this appeal.
Rice, C. J., and Dunn, X, concur.
Budge, J., expresses no opinion.
McCarthy, J., having presided at the trial below, took no part in the decision.